--Et?
                                                E&zFfij*..,       .
                                                T.r.-, -
                                                ,**m*.*m
                                                Pa rq .M -v.JR.
                                                P m 1 -u
                                                2.w. WSAVY
                                                -..-D
                                                W.& m
                                                I--
                                                TOM Lr o wm*

      OFFICE OF THE All-ORNEY GENERAL           c-
                                                *vIo)  mnT*
                                                      Y.-
                                                JOCSIMIU
                                                DIQ smlm
                     AUSTIN                     SAIL-
                                                 mumvm -*Twu
                                                -C.“-*
                                                s?msIIuoH-w-
                                                -      WAISQ
                                                -..w-
                                                w.L wtu.lmumm


                                 January 6, 1999


Hon. Harry w. nmge
Distrlot Attorney
Cataatille,Texas
Dear Sir:



                                on as to whether
                                Court hfiaauthority


                               advised that it iu
                                 t the Ceunty Wm-
                                  bui1.d

                            vised Civil StatutiiaO?
                             .k~ttar,and Article
                      totes    whfak artiolse refer
                        4hxui8llo~*r‘~Oourt to
                                 use the plural
                                 wo deem it a-
             et forth these artiolea at lengtk,
                                                         4.3



Hon. &rry    W. Flentge, January 6, 1959, Pa&a 2
         .



and a oopg of same Is enolosad herewith.
                                Yours rei3peotfully.
                            -ATTORNEY CENERAL OF TEXAS



                                             Assistant




WJF:AW
ENCLOBURE




A'I!TORWEYGEWERALOFTEXAS